BOYER, Chief Judge
(concurring specially)-
It has been said that one is not entitled to pure justice but only justice under the law. It has also been said that it is better that the law be certain than right. Although I adhere to that which was stated in my dissent in Bostwick v. Cowan, Fla.App. 1st 1976, 326 So.2d 454 and am of the view that application of the principles announced in In Re Will of Wickman, Fla.App. 2nd 1974, 289 So.2d 788, would more nearly insure the achievement of justice, I am persuaded that the path of ultimate disposition of this case was cast in our prior opinion above mentioned (Bostwick v. Cowan, supra) and only in deference to the doctrine of stare decisis do I concur here.